 



Exhibit 10.3
(EMULEX LOGO) [a23471a2347100.gif]
EMULEX CORPORATION
EXECUTIVE BONUS PLAN
Plan Purpose
To focus members of the management team on the achievement of specific Company
and individual accomplishments that contribute to the creation of shareholder
value.
To assist in attracting and retaining top quality management.
General Plan Description
The Bonus Plan provides for a quarterly cash award based upon Company
performance against net revenue and net operating income plan goals and
specified business goals. In addition, a discretionary bonus for recognition of
extraordinary contributions to the success of the company may be recommended.
All bonus recommendations are subject to the approval of the Compensation
Committee.
Eligibility
Corporate officers, executive officers, operating officers, vice presidents, and
senior directors, excluding those eligible for sales commission (unless
otherwise indicated within this plan), are eligible for selection to participate
in the Executive Bonus Plan. A participant must be an active regular full-time
employee.
Participation and Term
Actual Executive Bonus Plan participants will normally be selected from among
those eligible annually, prior to the start of each fiscal year, by the Chairman
and Chief Executive Officer and approved by the Compensation Committee. The Plan
is based on a fiscal year and may be modified, extended, or canceled annually at
the discretion of the Compensation Committee. A participant must be an employee
for the entire quarter to be eligible for a quarterly bonus. No proration
formula will be in effect.
Target Bonus Opportunity
Each eligible participant will be assigned a target award opportunity expressed
as a percentage of their actual gross base salary at the end of the respective
quarter. The target award opportunity for:
[Category 1] is 90%
[Category 2] is 70%
[Category 3] is 60%
[Category 4] is 50%
[Category 5] is 35%
[Category 6] is 10%

      Executive Bonus Plan 1 of 4  

 



--------------------------------------------------------------------------------



 



Bonus Award Criteria
Bonus award criteria will be based upon achieving a combination of corporate
performance goals.
The weighting factors are:

                      Category 1, 2, 4, 5 and 6   Category 3
Net revenue performance
    45 %     50 %
Net operating income
    55 %     50 %

The actual goals for measurement purposes will be the Company’s fiscal Annual
Operating Plan (AOP) as approved by the Board of Directors. Corporate bonus
components will be calculated according to the following procedure:

1.   The target bonus percentage times the participant’s quarterly gross base
salary equals the overall award target.       Example : 35% x $25,000 (quarterly
salary) = $8,750 target award   2.   The weighting factors for net revenue, net
operating income, and subjective as stated above times the overall target award
potential give the bonus target for each weighting factor.

         
 
  Example :   45% x $8,750 = $3,938.00 (net revenue target)
 
      55% x $8,750 = $4,812.00 (net operating income target)

3.   An accelerator formula of 1.5 x % of performance less 50% (Category 3
employee: 2.0 x % of performance less 100%) will be used for each part of the
quantitative bonus award calculation to reinforce over-achievement opportunity
as well as to minimize any bonus payments for performance below fiscal AOP
planned levels.       Using the Example if the first quarter performance is 105%
of net revenue and 110% of net income:

         
 
      (105% x 1.50) less 50% = 157.5% — 50% = 107.5% of net revenue target:
1.075 x $3,938.00 = $4,233.35 net revenue bonus payment
 
       
 
      (110% x 1.50) less 50% = 165% — 50% = 115% of net operating income target:
1.15% x $4,812.00 = $5,533.80 net operating income bonus payment
 
       
 
      total first quarter bonus award for revenue and income = $9,767.15.

      Executive Bonus Plan 2 of 4  

 



--------------------------------------------------------------------------------



 



Using the Example if the second quarter performance is 90% of net revenue and
80% of net operating income:

         
 
      (90% x 1.50) less 50% = 135% — 50% = 85% of net revenue target:
 
      .85 x $3,938.00= $3,347.30 net revenue bonus payment
 
       
 
      (80% x 1.50) less 50% = 120% — 50% = 70% of net operating income target:
 
      .70% x $4,812.00 = $3,368.40 net operating income bonus payment
 
       
 
      total second quarter bonus award for revenue and income = $6,715.70

4.   Revenue and operating income will be treated as separate bonuses
independent of one another regardless of the award formula. However, a minimum
threshold of 80% of the Board of Directors’ approved AOP for revenue must be
achieved for a revenue bonus payout. Likewise, a minimum threshold of 80% of the
Board of Directors’ approved AOP for operating income must be achieved for an
operating income payout. No bonus payout of any kind shall be made if operating
income falls below 50% of the AOP approved plan.

Discretionary Bonuses
Occasionally, an individual makes an extraordinary contribution to the success
of the company, a contribution that deserves special recognition and financial
reward. It is the intention of this “Discretionary Bonus” provision to provide
the Chairman/CEO with the latitude to recommend unusual bonus payments to be
made to such contributors when they occur. Such bonus recommendations are not
subject to the guidelines of the plan described above, but are subject to the
review and prior approval of the Compensation Committee.
Payment of Awards
Any proposed awards by the Chairman/CEO must be reviewed and approved by the
Compensation Committee.
Awards will be paid approximately 30 days following the end of each quarter. All
legally required deductions will be withheld.
Plan Administration
The plan will be administered under the direction of the Chairman/CEO of Emulex
Corporation upon approval by the Emulex Compensation Committee. The
administrator’s authority will include, but not be limited to:

      Final approval of plan participants, corporate performance goals, award
opportunity and award payment.         Interpretation of all rules pertaining to
the plan.         Changes to the plan or termination of the plan, provided such
changes or termination do not adversely affect the award opportunity or
difficulty of earning awards following the beginning of the fiscal year.        
Treatment of special events in calculating performance versus plan, such as a
major acquisition or changes in accounting regulations.

      Executive Bonus Plan 3 of 4  

 



--------------------------------------------------------------------------------



 



Plan Term
This Plan will become effective on the first day of the fiscal year and end on
the last day of the fiscal year.
Foreign Currency Considerations
All plan participants whose gross base salary is not denominated in U.S. dollars
will be paid in the same currency as their gross base salary as will all bonus
calculations will be made using the equivalent base salary in US currency as
indicated in the most recent payroll information.
Definitions
Active Regular Full-time Employee: An employee working 40 hours per week.
Gross Base Salary: An employee’s base salary plus shift differential and lead
bonus, if applicable. Does not include payment for overtime, bonus payments of
any type, or other income such as relocation allowances, employee referral
payments, etc.
Net Revenue: Refers to consolidated net sales.
Net Operating Income: Refers to consolidated earnings from operations before
interest/ bonus/profit sharing/retirement savings plan/other income & expense,
any workers compensation related expense and income taxes.
Termination for Cause: Termination of employment as a result of violation of one
or more written or unwritten Company policies, procedures, principles or rules
regarding employee conduct and behavior. If an employee is terminated for cause
prior to payment of a quarterly bonus, the employee will not be eligible for the
payment.

      Executive Bonus Plan 4 of 4  

 